Citation Nr: 1016154	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder, 
including as secondary to hypertension.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a gastric disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.
  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
September 1973 to September 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO in Waco, Texas.

The Board notes that the RO denied an increase in a 40 
percent rating for a service-connected low back disability in 
its March 2005 rating decision.  The Veteran submitted a 
notice of disagreement in June 2005, and the RO issued a 
statement of the case in May 2006.  As a timely substantive 
appeal has not been received from the Veteran as to this 
issue, it is not in appellate status and will not be 
addressed by the Board.  38 C.F.R. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2009).

The issues of service connection for a gastric disorder, a 
sinus disorder, and bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The credible evidence of record does not indicate that 
the Veteran has a current diagnosis of PTSD.

2.  An acquired psychiatric disorder, to include bipolar 
disorder and depression, began many years after active duty 
and was not caused by any incident of service.

3.  Hypertension began many years after active duty and was 
not caused by any incident of service.

4.  A heart disorder began many years after active duty and 
was not caused by any incident of service, and service 
connection is not in effect for hypertension.

5.  The preponderance of the evidence indicates that the 
Veteran's skin cancer began many years after service and is 
not related to active service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, including PTSD, was not 
incurred in active service, nor may such disability be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated during 
active service, nor may the service incurrence of 
hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2009).

3.  A heart disorder was not incurred in or aggravated during 
active service and is not proximately due to or the result of 
a service-connected hypertension, nor may the service 
incurrence of a heart disorder be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


4.  Skin cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2004, July 2004, and September 2004.  
Post-adjudication notice was sent by letters dated in 
November 2005 and March 2006.  Additional notice was sent 
regarding the PTSD claim in April 2006 and February 2008, and 
the claims were readjudicated in supplemental statements of 
the case dated in April and October 2008.  Mayfield, 444 F.3d 
at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities.  

As to the claims for service connection for hypertension, a 
heart disorder and skin cancer, the Board notes that a VA 
examination has not been scheduled with respect to these 
claims. However, in the absence of a disease, injury or event 
in service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran's representative asserts that the two VA 
examinations for PTSD were inadequate as the examiners did 
not sufficiently discuss the Veteran's diagnosis of PTSD by 
treating physicians.  In this regard, the Board notes that 
both VA examiners reviewed the claims file and the Veteran's 
treatment records, examined the Veteran, considered the 
Veteran's statements regarding continuity of symptomatology, 
described the Veteran's disability in sufficient detail, and 
provided a rationale for the conclusions reached.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an 
examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  The Board finds that 
these examinations were adequate.

With respect to the claim for service connection for skin 
cancer, although the RO sent many letters to the Veteran 
requesting that he submit pertinent medical evidence, and 
provided him with blank authorization forms in order to 
enable the RO to obtain such records, the Veteran has not 
submitted pertinent medical records of treatment for skin 
cancer.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not always a one-way 
street and if a Veteran desires help with his claim he must 
cooperate with VA's efforts to assist him).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis, cardiovascular-
renal disease (including hypertension) or malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Acquired Psychiatric Disorder to include PTSD

The Veteran essentially contends that he is entitled to 
service connection for PTSD that is due to stressful 
incidents he was exposed to during service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)); a link, established by 
medical evaluation, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).

If the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).


If a PTSD claim is based on in-service personal assault, then 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident, such as:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; statements from family 
members, roommates, fellow service members, or clergy; and 
evidence of behavior changes following the claimed assault 
(including a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes).  38 C.F.R. § 3.304(f)(4).

The Veteran's service personnel records reflect that he 
served in the Navy and his rate was AZ3.  He served in Patrol 
Squadron 46 (a maritime patrol squadron and aircraft 
squadron) in the Pacific Fleet from January 1974 to December 
1976, and in Texas at Naval Air Stations from January 1977 to 
September 1980.  He did not receive any combat citations.

The Veteran's service treatment records reflect that on 
entrance medical examination in September 1973, his 
psychiatric evaluation was clinically normal.  In a September 
1973 report of medical history, the Veteran reported a 
history of depression or excessive worry, and said he did not 
know if he had a history of nervous trouble.  In a report of 
medical history apparently completed in September 1976, the 
Veteran denied a history of depression, excessive worry, and 
nervous trouble.  

In April 1977, the Veteran was involved in a motor vehicle 
accident in which his car struck a tree.  There was no loss 
of consciousness, and an evaluation showed no head injury.  
He suffered fractures of the right distal tibia, right 
lateral malleolus, left calcaneus, and left medial malleolus.  
The Veteran was hospitalized until early September 1977.  In 
a November 1977 statement, he said that on the night of the 
accident he helped a friend to move, was tired, and began to 
drive home at about 10:00 in the evening.  He said when he 
arrived in town, he drove down a boulevard and had the 
accident.  He said he did not recall the accident when he 
woke up in the hospital.


An incomplete sick call note dated in October 1978 reflects 
that the Veteran reported that he was nervous.  On separation 
examination in August 1980, the Veteran's psychiatric 
evaluation was clinically normal.  Service treatment records 
are negative for a diagnosis of a chronic psychiatric 
disorder.

In December 1980, the Veteran filed a claim for service 
connection for leg injuries incurred in a motor vehicle 
accident in service.  He did not report a psychiatric 
disorder.

On VA examination in January 1981, the Veteran did not 
complain of any psychiatric symptoms.  On examination, the 
examiner observed that the Veteran had adequate emotional 
behavior.  A psychiatric disorder was not diagnosed.

A March 1999 treatment note by G.W.W., MD, reflects that the 
Veteran was seen for complaints of back pain after an injury.  
He indicated that the Veteran showed no evidence of hysteria, 
anxiety, depression or substance abuse.

At an August 2001 VA examination performed to evaluate his 
service-connected leg disabilities, the Veteran reported that 
he had severe pain for the past two years.  He reported that 
he suffered a back injury when he was attacked by a dog, and 
underwent back surgery in October 1999.  He said he had been 
taking anti-depressant medication for the past two years.

Private medical records reflect treatment for depression from 
2000 to 2007.  In February 2004, the Veteran was treated for 
anxiety.

In July 2004, the Veteran submitted a claim for service 
connection for PTSD.  He did not identify any traumatic 
events in service.  The RO sent him letters in September 2004 
and April 2006 asking for this information.  In July 2006, 
the Veteran responded, and reported that he was in an 
automobile accident during service.  He said he still did not 
know how, when, or why the accident occurred.  He said he 
spent a year or more at the Naval Hospital.  He asserted that 
since the accident he had memory impairment, his spelling was 
worse, and he had depression and nightmares about the 
accident.


A June 2006 VA preventive health screening note reflects that 
the Veteran denied experiencing military sexual trauma in the 
past.  A PTSD screen was negative.

At a July 2006 VA mental health consult, the Veteran reported 
that he had been having nightmares about an accident he had 
in 1978.  He reported that he had mood swings for some time, 
but especially in the past two years.  He said he spent a lot 
of his life drunk, but had sobered up, relatively speaking, 
in the past 10 years.  He reported a prior hospitalization 
for cocaine addiction and alcoholism.  He said he had no 
cocaine for six months.  He denied a history of abuse either 
as a child or as an adult.  He reported the following:  
combat exposure of chasing Russian submarines for hours, a 
severe motor vehicle accident in 1978, and said he was a 
victim of military sexual trauma.  The examiner noted that a 
PTSD screen showed that the Veteran met the criteria for 
PTSD.  The Veteran said he used to drink all the time, but 
now drank 2 to 4 drinks a day at most.  The Axis I diagnoses 
were PTSD and bipolar II disorder.  In an addendum, the 
examiner noted that the Veteran reported that he had 
flashbacks of the "1978" accident and the "year long" 
recovery in the hospital, and also had nightmares.  He denied 
flashbacks related to his military sexual trauma, though he 
did report being coerced into unwanted sexual activity by 
superiors.  He reported periods of hypomania and depression.  
Subsequent VA medical records reflect treatment for 
psychiatric complaints variously diagnosed as bipolar 
disorder and PTSD.

On VA examination for PTSD in March 2007, the examiner 
reviewed the claims folder and the Veteran's electronic 
medical records, did psychological testing, and performed a 
detailed examination.  The Veteran reported that he did not 
see combat.  The examiner noted that the Veteran had been 
receiving VA outpatient treatment for bipolar symptoms.  The 
examiner noted several inconsistencies in the Veteran's 
reported history on various examinations.  The Veteran 
reported that he was in a car accident in service, and also 
reported that during service, a superior forced him to have 
sex.  He said he felt helpless and continued to engage in 
sexual activity with this person throughout his military 
career.  Various symptoms were described and a mental status 
examination was performed.  The examiner noted that the 
Veteran's score on a diagnostic test showed that the Veteran 
had a tendency to highly exaggerate his symptoms.  The Axis I 
diagnoses were alcohol dependence, cocaine dependence, and 
bipolar II disorder.  

The examiner concluded that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  He also noted that 
although the Veteran reported that he lost consciousness and 
had cuts and bruises on his head after the in-service car 
accident, a concurrent service medical note showed no upper 
body injuries and no loss of consciousness.  He concluded 
that this inconsistency, psychological testing showing 
exaggeration, and the Veteran's observed histrionic 
personality traits, brought the credibility of his reported 
symptoms in question.  The examiner opined that the Veteran's 
bipolar II disorder and ongoing substance abuse appeared to 
be pre-existing conditions and were not specifically related 
to military service.

In a November 2007 statement, the Veteran said that he felt 
that sexual abuse was at the core of his PTSD.  He enclosed 
statements from his employer and pastor to the effect that he 
did not currently have substance abuse problems.

In February 2008, the RO sent the Veteran a letter asking him 
to provide further information about his reported personal 
assault incident(s) in service.  He did not respond.

On VA examination for PTSD in September 2008, the examiner 
reviewed the claims folder and the Veteran's medical records, 
did psychological testing, and performed a detailed 
examination.  He noted that the Veteran's attending 
psychiatrist indicated that the Veteran's last reported 
cocaine use was in December 2007.  During the examination, 
the Veteran reported that during service, a chief petty 
officer, H., his superior officer, made sexual advances 
toward him.  He said H. threatened to make his life miserable 
if he did not comply with these advances.  He said he 
permitted H. to engage in oral sex, and then subsequently H. 
repeatedly ordered him to come to his place.  The Veteran 
reported that over time he began to enjoy it and grew quite 
affectionate with H.  He said that after a few months of this 
he began attending wild orgies of gay sex and drugs with 
other service members, and that if he did not participate, he 
would be given undesirable duties.  He said that his life was 
never threatened or in danger.  The examiner opined that 
these unverified events did not meet criterion A in the DSM-
IV definition of PTSD.  The examiner found that the Veteran's 
motor vehicle accident did meet criterion A in the DSM-IV 
definition of PTSD.  The Veteran said he felt psychologically 
traumatized by the reported military sexual trauma, but did 
not report that he was psychologically traumatized by the 
motor vehicle accident.  The Veteran reported a long history 
of symptoms of bipolar disorder and drug abuse, and said he 
had lived with his partner in a homosexual relationship for 
25 years.  The examiner administered the structured inventory 
of malingered symptomatology (SIMS), and noted that the 
Veteran's score on this test suggested that the Veteran may 
have exaggerated his symptoms, which raised the question of 
whether he is credible.  

The examiner found that the Veteran reported a few symptoms 
of PTSD but did not meet the full criteria for a diagnosis.  
The examiner opined that the vast majority of the Veteran's 
symptoms were associated with his bipolar condition and he 
did not meet the criteria for a diagnosis of PTSD.  The Axis 
I diagnoses were bipolar II disorder, alcohol abuse, and 
cocaine dependence, reportedly in remission.  The examiner 
opined that the Veteran's history suggested that his bipolar 
condition had a strong genetic loading, as multiple family 
members had been diagnosed with bipolar disorder and/or 
schizophrenia.  The examiner opined that the Veteran's 
diagnoses of bipolar II disorder, alcohol abuse, and cocaine 
dependence were not at least as likely as not secondary to 
his military service.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.  Moreover, 
there is no medical evidence of a psychiatric disorder for 
many years after separation from service.  The first 
documented psychiatric disorder was in 2000, approximately 20 
years after service.  The first diagnosis of PTSD was in 
2006.  In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered, along with other 
factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, two VA examiners have found that the Veteran does 
not meet the diagnostic criteria for a diagnosis of PTSD.  
Both examiners also found that the Veteran's credibility was 
questionable.  In reaching these conclusions, both examiners 
thoroughly reviewed the Veteran's claims file and examined 
the Veteran, considered the Veteran's statements regarding 
continuity of symptomatology, described the Veteran's 
disability in sufficient detail, and provided a rationale for 
the conclusions reached.  See Stefl, supra.  

In its assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board finds that the March 2007 and 
September 2008 VA examination reports finding that PTSD is 
not shown are more probative than the outpatient treatment 
records which diagnosed the Veteran with PTSD, as they 
thoroughly reviewed the claims file and treatment records 
(including the noted outpatient treatment records), 
administered extensive psychological testing, and performed 
clinical evaluations.

Moreover, the Board finds that the Veteran's credibility is 
questionable as to his alleged stressor of military sexual 
trauma, and observes that his reported history and reported 
symptoms have been markedly inconsistent.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board finds that the preponderance of the evidence 
demonstrates that the Veteran does not currently have PTSD 
related to an in-service stressor.  Furthermore, there is no 
medical evidence linking the Veteran's current psychiatric 
disorders (bipolar disorder and depression) with service, and 
no evidence of a psychosis within the first post-service 
year.

As a lay person, the Veteran cannot provide a competent 
opinion that his current psychiatric disorder is causally 
related to service.  The evidence of the passage of so many 
post-service years before documentation of a psychiatric 
disorder along with normal findings on the separation 
examination contradicts his assertions that he has had a 
psychiatric disorder since service, and, therefore, the 
statements that he has had a continuity of symptomatology 
since service are not credible and carry no probative weight.  
See Buchanan, supra; Maxson, supra.  The Board finds that the 
Veteran's statements as to continuity of symptomatology of a 
psychiatric disorder since service are simply not credible.

In summary, the record fails to show competent and probative 
evidence of an acquired psychiatric disorder (to include 
PTSD) in service or for many years thereafter, and the 
preponderance of the evidence is against a finding that the 
condition is due to or aggravated by service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim, and the appeal must therefore be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
51.

Hypertension

The Veteran contends that he incurred hypertension in 
service.  His representative has asserted that the Veteran 
was "pre-hypertensive" in service.

Service treatment records reflect that on entrance 
examination in September 1973, the Veteran's blood pressure 
was 118/76.  On examination in September 1976, his blood 
pressure was 118/82.  In a September 1973 report of medical 
history, the Veteran said he did not know if he had a history 
of high or low blood pressure.  In November 1978, his blood 
pressure was 128/88.  On separation examination in August 
1980, the Veteran's blood pressure was 122/70.  Service 
treatment records are negative for a diagnosis of 
hypertension.

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1.  With this in mind, it 
is noted that there is no competent medical evidence of 
elevated blood pressure readings or other indicia of 
hypertension shown in service treatment records for the 
Veteran's period of active duty from September 1973 to 
September 1980.

At a January 1981 VA examination, the Veteran's blood 
pressure was 120/86.

The Veteran's medical records are negative for hypertension 
until 2000.  A January 2000 VA outpatient treatment record 
reflects that the Veteran's blood pressure was 136/96.  In 
June 2001, it was 156/105.  Further evaluation was 
recommended.

Private medical records dated from 1999 reflect treatment for 
a variety of conditions.  Treatment notes dated in March and 
April 2000 reflect blood pressure readings of 122/84 and 
122/82, respectively.  Later in April 2000 his blood pressure 
was 136/94.  A June 2000 outpatient note reflects a diagnosis 
of hypertension.  In December 2000 he was diagnosed with 
intermittent hypertension.

Hypertension was not diagnosed until the 2000s, much more 
than a year after separation from the Veteran's period of 
active duty service.  There is no medical evidence linking 
the Veteran's hypertension with active duty service.

As to a causal relationship between his current hypertension 
and service, the Veteran is not qualified to offer an opinion 
because the question of etiology of his hypertension is not 
lay-observable and requires medical expertise.  In this 
regard, the Board finds that a lay person is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as opining that his current hypertension is 
related to service.  See Jandreau, supra.  Therefore, this is 
not a case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the current hypertension and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The evidence of the passage of several post-service years 
before documentation of hypertension along with normal 
findings on the August 1980 separation examination and on the 
January 1981 VA examination contradict his assertions that he 
has had hypertension since separation in September 1980, and, 
therefore, the statements that he has had a continuity of 
symptomatology since service are not credible and carry no 
probative weight.  See Buchanan, supra; Maxson, supra.

In summary, the record fails to show competent and probative 
evidence of hypertension in service or for years thereafter, 
and the preponderance of the evidence is against a finding 
that the condition is due to or aggravated by service. 
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 51.

Heart Disorder 

The Veteran essentially contends that he has a heart disorder 
due to his hypertension.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that VA amended its regulation 
pertaining to secondary service connection during the 
pendency of this appeal, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  However, as discussed below, the secondary service 
connection claim for a heart disorder is on the basis of a 
link to hypertension.  Since service connection for 
hypertension is herein denied, either version of 38 C.F.R. § 
3.310 is of no avail to the claim.

On entrance medical examination in September 1973, the 
Veteran's heart was clinically normal.  A September 1973 
chest X-ray study was negative.  In a September 1973 report 
of medical history, the Veteran denied a history of heart 
trouble or chest pain or pressure.  Service treatment records 
are negative for a heart disorder.  On separation examination 
in August 1980, the Veteran's heart was clinically normal, 
and a chest X-ray study was within normal limits.

On VA examination in January 1981, the Veteran's heart had a 
regular rate and rhythm, with no murmur.

A June 2000 private medical record reflects that the Veteran 
was diagnosed with hypertension.  The physician noted that 
the Veteran's heart had a regular rate and rhythm with no 
extra sounds or murmurs.  

A July 2002 private medical record reflects a diagnostic 
assessment of tachycardia.  In July and September 2002 he was 
diagnosed with paroxysmal supraventricular tachycardia.  In 
March 2003 he was diagnosed with new atrial fibrillation.

An April 2003 private chest X-ray study showed no cardiac 
abnormalities other than mild tortuosity of the aorta.

A July 2004 treatment note from Advanced Heart Care reflects 
that the Veteran was seen for management of hypertension and 
dyslipidemia.  It was noted that he underwent successful 
radiofrequency ablation for atrial flutter in December 2003.  
The Veteran denied recurrent palpations.

A June 2006 VA chest X-ray study showed a normal heart.  
Private electrocardiograms dated in August 2006 showed sinus 
bradycardia.

In sum, service treatment records from the Veteran's period 
of active duty are negative for a diagnosis of a heart 
disorder, and the Veteran's heart was normal on separation 
examination in August 1980.  Post-service medical records are 
negative for any heart disorder until 2002.

The Veteran cannot provide a competent opinion that he has a 
heart disorder that is causally related to military service.  
The Veteran does not contend, and the medical evidence does 
not reflect, that a heart disorder was incurred in service.  
To the extent that the Veteran is claiming secondary service 
connection for a heart disorder as related to hypertension, 
the Board cannot grant such claim since service connection is 
not in effect for hypertension.

In summary, the record fails to show competent and probative 
evidence of a heart disorder in service or for years 
thereafter, and the preponderance of the evidence is against 
a finding that the condition is due to or aggravated by 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.

Skin Cancer

The Veteran essentially contends that he incurred skin cancer 
of the face due to sun exposure in service.

On entrance medical examination in September 1973, the 
Veteran's skin was clinically normal.  In a September 1973 
report of medical history, the Veteran gave a history of skin 
diseases; the reviewing examiner noted that the Veteran had a 
history of acne.  In January 1975 the Veteran was seen for 
herpes simplex lesions on his lower lip.

In September 1977 the Veteran was treated for complaints of a 
rash on his hands; the diagnosis was dyshidrotic eczema.  In 
May 1978, the Veteran was treated for itching and small red 
spots on his body; the diagnosis was dyshidrosis.  On 
separation examination in August 1980, the Veteran's skin was 
clinically normal.  Service treatment records are negative 
for skin cancer.

On VA examination in January 1981, an examination of the 
Veteran's head, face, and neck showed no masses.  An 
examination of his skin revealed no lesions.

A February 2004 private medical record from Advanced Heart 
Care noted that the Veteran reported that he recently 
underwent left eye surgery for basal cell carcinoma at Texas 
Cancer Center.  Records of such treatment are not on file.  
Subsequent medical records also reflect that the Veteran 
reported that he was undergoing surgery to remove facial 
lesions.  

In November 2007, the Veteran contended that he incurred skin 
cancer due to standing in formation without sunscreen during 
service in Orlando, Florida.  He said his dermatologist told 
him that "all skin cancer is a result of what we did when we 
were young."

In sum, service treatment records are entirely negative for 
cancer, including skin or eye cancer.  Although the Veteran 
is competent to state that he stood in the sun during 
service, he is not competent to opine as to the etiology of 
any current skin cancer.  See Espiritu, 2 Vet. App. at 495.

With respect to the Veteran's report of statements by his 
dermatologist (the records of whom are not on file), the 
Board notes that service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102. There is no medical evidence linking the 
post-service skin cancer to service.

The weight of the competent and credible evidence 
demonstrates that the Veteran's apparent skin cancer began 
many years after his active duty and was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection for skin cancer, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
51.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for skin cancer is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a sinus disorder, 
a gastric disorder, and bilateral hearing loss.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for a sinus 
disorder, the Board notes that in a September 1973 report of 
medical history, he reported a history of hay fever, chronic 
or frequent colds, and ear, nose or throat trouble.  The 
reviewing examiner noted that the Veteran had a history of 
hay fever with no sequelae.  On entrance medical examination 
in September 1973, the Veteran's nose and sinuses were 
clinically normal.  Service dental records reflect that the 
Veteran reported that he had allergies, hay fever, and sinus 
trouble.  Service treatment records reflect episodic 
treatment for sinus/nasal congestion, hay fever, allergic 
reaction (sinusitis), allergic rhinitis, and upper 
respiratory infections.  On separation examination in August 
1980, the Veteran's nose and sinuses were clinically normal.

The Board notes that a veteran will be presumed to have been 
in sound condition when examined, accepted, and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable (obvious or manifest) evidence 
demonstrating that an injury or disease existed prior to 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

The Veteran has stated that he has had sinus problems since 
service.  Recent medical records reflect treatment for 
sinusitis, allergies, and asthma.  (See private medical 
records dated in May 2001 and January 2002, and a December 
2003 private computed tomography scan of the Veteran's 
sinuses.)

In sum, the record includes the Veteran's reports of sinus 
symptoms ever since service, a recent diagnosis of sinusitis, 
service treatment records showing treatment for nasal/sinus 
complaints, and evidence that sinus problems and/or hay fever 
may have preexisted service.  An examination with respect to 
the etiology of the Veteran's current sinus disorder, to 
include whether any pre-existing sinus disorder was 
aggravated by service, is necessary to decide this claim.  
See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

With respect to the claim for service connection for 
gastritis, the Board finds that a VA examination is necessary 
to make a decision on this claim.  In August 1974, the 
Veteran was treated for complaints of stomach trouble and 
vomiting blood.  The examiner's impression was that the 
vomiting was caused by chronic coughing.  In September 1974, 
the Veteran was treated for complaints of abdominal cramps 
for three days with diarrhea and vomiting; the diagnostic 
impression was gastroenteritis.  In November 1978, the 
Veteran reported that he vomited blood three times the 
previous day and once that morning; the diagnostic assessment 
was probable Mallory-Weiss [syndrome].

In December 1979, the Veteran was treated for complaints of 
nausea and vomiting.  In May 1980 he was treated for 
complaints of nausea, headache, general malaise, mild 
diarrhea and sinus problems.  The diagnostic assessment was 
viral syndrome.

In August 1980, the Veteran was seen for complaints of 
diarrhea and upper respiratory symptoms for one day.  On 
examination, there were increased bowel sounds with no 
tenderness.  The pertinent diagnostic impression was 
"gastrititisis."
Service treatment records are negative for a diagnosis of a 
chronic gastric or stomach disorder.

At a January 1981 VA examination, the Veteran's abdomen was 
soft, non-tender and there was no organomegaly.  There were 
no gastrointestinal complaints or diagnoses.  Recent medical 
evidence reflects treatment for gastroesophageal reflux 
disease (GERD) and duodenitis.

In sum, the record includes the Veteran's reports of gastric 
symptoms ever since service, a recent diagnosis of GERD, and 
service treatment records showing treatment for gastric 
complaints.  An examination with respect to the etiology of 
any current gastric disorder is necessary to decide this 
claim.  McLendon, supra; 38 C.F.R. § 3.159(c)(4).

Further, in light of the Veteran's in-service diagnosis of 
Mallory-Weiss syndrome, and post-service treatment records 
reflecting a long history of alcohol abuse as well as gastric 
complaints, the examiner should also be asked to opine as to 
whether any current gastric disorder is related to alcohol 
abuse.  Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301.

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, he contends that he has bilateral 
hearing as a result of his service in the U.S. Navy including 
exposure to the noise from airplanes.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Audiometric testing on enlistment examination in September 
1973 revealed right ear decibel thresholds of 25, 20, 5, 15, 
and 25, and left ear decibel thresholds of 25, 20, 15, 15, 
and 25, at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 hertz.  Audiometric testing on examination in 
September 1976 revealed right ear decibel thresholds of 20, 
15, 5, 15, and 25, and left ear decibel thresholds of 5, 5, 
5, 10, and 10, at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 hertz.

Audiometric testing on separation examination in August 1980 
revealed right ear decibel thresholds of 15, 10, 0, 10, and 
25, and left ear decibel thresholds of 15, 5, 10, 15, and 15, 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 hertz.

On VA examination in January 1981, the examiner indicated 
that hearing loss was not noted.

Private medical records from D.M.C., MD, Ph.D. dated in 
January 2006, including a private audiological examination, 
reflect that the Veteran reported that he was exposed to 
noise from jet engines in service, and also played in a rock 
band in service.  Dr. C. opined that the Veteran's hearing 
loss was "contributed to" by exposure to excessive military 
noise.  He diagnosed bilateral mixed mild to moderate hearing 
loss and tinnitus with a conductive component secondary to 
thickened tympanic membranes, and a sensorineural component 
more likely than not at least partially due to military 
service.  

At a VA examination in August 2007, the examiner noted that 
the Veteran's hearing thresholds at the time of separation 
from service were within normal limits, and found that 
current hearing loss was not likely related to acoustic 
trauma in service.  The examiner also commented on the 
private medical records from Dr. C. and noted that such 
records indicated that he did not review veterans' military 
records.

The VA examiner's opinion is based, at least in part, on the 
"normal" in-service audiogram findings.  However, the 
requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under these circumstances the Board finds that another VA 
medical opinion is necessary to determine whether the 
Veteran's current hearing loss was incurred in or aggravated 
by service.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).


Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA and private 
medical records regarding a sinus 
disorder, a gastric disorder, or hearing 
loss that are not already on file, and 
associate them with the claims file.  
Complete this action before scheduling the 
Veteran for examinations.  

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
nature and likely etiology of any current 
nose and/or sinus disorder.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. Based on the 
examination and review of the record, the 
examiner is asked to answer the following 
questions:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran had 
hay fever, or a nose or sinus disorder 
that existed prior to his entry onto 
active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(c) If the answer is no, is it at least as 
likely as not that the current sinus 
disorder had its onset in service?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any current gastric disorder.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. Based on the 
examination and review of the record, the 
examiner is asked to answer the following 
questions:

(a) Is it at least as likely as not (i.e., 
a 50 percent or higher degree of 
probability) that any current gastric 
disorder was incurred in service?

(b) Is any current gastric disorder 
related to alcohol abuse?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

4.  The RO/AMC should obtain a VA medical 
opinion to determine the current nature 
and likely etiology of the current hearing 
loss.  The claims folder should be made 
available to the medical professional for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including service 
treatment records.

Based on the review of the record, the 
medical professional should answer the 
following question:

Is it at least as likely as not (i.e., a 
50 percent or higher degree of 
probability) that any currently 
demonstrated hearing loss is causally 
related to the Veteran's active duty 
service, to include noise exposure?

A rationale for all opinions expressed 
should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including any additional evidence received 
since the last supplemental statement of 
the case. If the Veteran's claims remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


